Citation Nr: 0738685	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for skin lesions and actinic keratosis of the head.

2.  Entitlement to more than a single 10 percent rating for 
bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.





ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968. This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, granted 
service connection for skin lesions and actinic keratosis of 
the head and assigned a 10 percent disability rating, 
effective March 29, 2002, and denied entitlement to separate 
10 percent disability ratings for bilateral tinnitus. 

The veteran's appeal was previously before the Board in July 
2007, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In September 2007, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the St. 
Paul RO.  A transcript of the hearing is of record.  At that 
time, the veteran testified as to symptoms involving his 
hands and arms.  As a preliminary matter, the Board notes 
that while the veteran is service-connected for a skin 
disability of both the head and hands, the issue before the 
Board is only entitlement to an initial rating in excess of 
10 percent for skin lesions and actinic keratosis of the 
head.  Therefore, this decision is limited to the determining 
the severity of the veteran's skin disability of the head.  
The issue of increased rating for service-connected skin 
lesions and actinic keratosis, dorsal surface of both hands 
and arms, is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's skin lesions and actinic keratosis of the 
head have not produced severe or marked disfigurement, 
exudation, constant itching, or extensive lesions; there is 
no visible or palpable tissue loss or any gross distortion or 
asymmetry; the disability has not required systemic therapy 
and it occupies less than 20 percent of his total body area 
or exposed surface area; no characteristics of disfigurement 
are shown. 

2.  The veteran experiences recurrent tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for skin lesions and actinic keratosis of the head 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806 (2002); 38 C.F.R. §§ 
4.7, 4.118 Diagnostic Codes 7800, 7806 (2007).  

2.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155;  38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claim for entitlement to 
separate ratings for his bilateral tinnitus, as explained 
below, the pertinent facts in this case are not in dispute 
and the law is dispositive.  Consequently, there is no 
additional evidence that could be obtained to substantiate 
the claim.  Accordingly, no further development of the record 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to his claim for entitlement to an increased 
rating for a skin disability, this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In any event, the RO issued a letter in June 2002, that 
notified the veteran of the evidence needed to substantiate 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the June 2002 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claim, as the claim is 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in January 
2003 and November 2004 for his skin disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Skin Disability

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

During the pendency of this claim, the criteria for 
evaluating the veteran's skin disability were revised, 
effective August 30, 2002.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Board has determined that the revised criteria for 
evaluating the veteran's skin disability would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, they are 
applicable from their effective date.  

As the veteran's specific skin condition is not listed in the 
Rating Schedule, it is rated by analogy.  Under the former 
criteria, a 10 percent rating is assigned for eczema with 
exfoliation, exudation or itching if it involves an exposed 
surface or extensive area.  A 30 percent rating is assigned 
for eczema with exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the version of Diagnostic Code 7800 in effect prior to 
August 30, 2002, pertaining to disfigurement of the head, 
face, and neck, a 10 percent evaluation is warranted for 
moderate disfigurement.  Severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warrants a 30 percent evaluation.  
Disfiguring scars warrant a 50 percent evaluation if there is 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the revised criteria, dermatitis or eczema covering 20 
to 40 percent of the entire body, affecting 20 to 40 percent 
of exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7820, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) are to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection for the veteran's skin lesions and actinic 
keratosis of the head was granted in an August 2004 rating 
decision.  An initial 10 percent rating was assigned, 
effective March 29, 2002.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was seen in February 2002 to 
establish his primary care.  He was diagnosed with actinic 
keratosis and lesions on his hands were treated with liquid 
nitrogen.  

In response to his claim for entitlement to service 
connection, the veteran was provided a VA examination of his 
skin in January 2003.  He reported having dry, erythematous, 
itchy areas on his arms.  His face had blotchy red areas and 
his forehead was quite erythematous.  He complained of some 
scaling and dry areas in his sideburns with some redness and 
dryness.  The veteran reported that he was bothered by the 
appearance of his face and that he experienced pruritus from 
the lesions.  There were no lesions on his scalp.  In a May 
2004 addendum to the examination report, the examiner noted 
that the veteran's skin lesions were most likely secondary to 
actinic keratosis.  

The veteran was provided a second VA examination in November 
2004 to determine the etiology of his skin disability.  He 
reported having a history of actinic keratosis with multiple 
removals of skin lesions with liquid nitrogen on his arms and 
face.  The veteran stated that he stopped shaving fifteen 
years ago as lesions in his beard area bled when he shaved.  
He stated that his face itched and would bleed with prolonged 
scratching.  Upon physical examination, the examiner noted a 
small 2 millimeter (mm) area of scaling on the left lateral 
back and some scarring on the bilateral hands and arms.  This 
covered approximately 7 percent of his total body area.  

In June 2005, the veteran's private physician provided VA a 
letter noting that he evaluated and treated the veteran for 
actinic keratosis.  The veteran was treated with topical 
retinoids, gels, and creams. 

Additional clinical records from the VAMC show that the 
veteran was noted to have 12 rough erythematous patches on 
his hands, forearms, ears, and cheeks in April 2007.  They 
were treated with liquid nitrogen.  Similarly, several 
actinic keratosis skin lesions were noted in August and 
October 2007.  Examination of the head, ears, eyes, nose, and 
throat was normal with no deformities.  

The veteran provided testimony at a September 2007 hearing.  
He stated that he had lots of itching from his skin lesions 
and that he had been told they were pre-cancerous.  He 
testified that he used cortisone-based medications to treat 
his itching.  




Analysis

With respect to the former criteria for rating skin 
disabilities, none of the medical evidence shows that the 
veteran has constant itching or exudation, extensive lesions, 
or marked disfigurement due to the skin disorder involving 
the head.  The VA examination report of January 2003 
indicates that the veteran had blotchy red areas on his face 
and his forehead was quite erythematous.  There were no 
findings with respect to exudation or constant itching, 
extensive lesions, or marked disfigurement.  Similarly, 
during the veteran's February 2002 VAMC examination, he was 
only noted to have several actinic keratosis on his hands.  
The diagnosis of actinic keratosis of the head was based on 
the veteran's reported history.  There is no evidence that 
his skin disability has produced severe disfigurement or 
unsightly deformities of the head or face.  Accordingly, the 
disability does not warrant an evaluation in excess of 10 
percent under the former criteria for rating skin 
disabilities.

With respect to the current criteria, the Board also finds 
that an increased rating is not warranted.  In this regard, 
the Board notes that the November 2004 VA examiner found that 
the veteran's skin disability involved a total of 7 percent 
of his body area, and therefore, it clearly does not involve 
20 percent or more of the entire body or exposed areas as 
required under Diagnostic Code 7806.  Moreover, the veteran 
has not undergone systemic therapy such as corticosteroids or 
other immunosuppressive drugs for treatment of his actinic 
keratosis.  In fact, his private doctor noted in his June 
2005 statement that the veteran has treated his skin lesions 
and actinic keratosis with topical medications.  VAMC 
treatment records also show treatment with liquid nitrogen to 
remove lesions, but no systemic therapy.  In addition, there 
is no medical evidence of visible or palpable tissue loss, or 
distortion or asymmetry of facial features.  While the 
veteran's face was noted to be blotchy and his forehead was 
quite erythematous at his January 2003 VA examination, none 
of the 8 characteristics of disfigurement have been shown.  
Therefore, the veteran's skin lesions and actinic keratosis 
of the head most nearly approximates the criteria associated 
with the currently assigned initial disability evaluation of 
10 percent, and the claim must be denied.



Separate Ratings For Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a 10 percent 
evaluation for each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 10 percent for 
skin lesions and actinic keratosis of the head is denied.

Entitlement to more than a single 10 percent rating for 
bilateral tinnitus is denied. 




____________________________________________
N. R. Robin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


